            Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 1 of 9                           FILED
                                                                                          2020 May-05 PM 01:52
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

SETH WESLEY BROWN

V.

CITY OF FLORENCE, ALABAMA

AND

GUY LAMBERT,                                              CASE NO.:______________
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY,

AND

ROBERT PITEO,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY,

AND

JOHNATHON GRIGSBY,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY,

                                        COMPLAINT

       Comes now the Plaintiff, Seth Wesley Brown, by and through his attorneys, Ashley Feltman

and W. Brent Woodall, and files the following Complaint containing causes of action against the

below named Defendants:

                                           PARTIES

       1.      Seth Wesley Brown ("Brown") is of legal age and a resident of Florence, Alabama.

       2.      Defendant City of Florence, Alabama ("Florence") is a municipality organized and

existing under the laws of the State of Alabama.
             Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 2 of 9



        3.      Defendant Guy Lambert ("Lambert") was employed by Florence as a police officer

with the Florence Police Department ("FPD"), a department of the Florence government, at all times

relevant to the allegations in this complaint and is a resident and citizen of the State of Alabama.

He is sued in his individual and official capacity.

        4.      Defendant Robert Piteo ("Piteo") was employed by Florence as a police officer with

the FPD at all times relevant to the allegations in this complaint and is a resident and citizen of the

State of Alabama. He is sued in his individual and official capacity.

        5.      Defendant Johnathon Grigsby ("Grigsby") was employed by Florence as a police

officer with the FPD at all times relevant to the allegations in this complaint and is a resident and

citizen of the State of Alabama. He is sued in his individual and official capacity.

                                               FACTS

        6.      On or about October 4, 2019, Brown attended an outdoor event known as First

Fridays Florence in Florence.

        7.      While Brown was sitting on a public sidewalk during First Fridays Florence, Lambert

approached him and asked Brown for his name without providing him a reason for doing so.

        8.      Following a brief conversation between Lambert and Brown, Lambert provided a

reason for his having requested Brown's name, and Brown subsequently informed Lambert of his

name.

        9.      At some point during the encounter between Lambert and Brown, Piteo and Grigsby

joined Lambert, working with him during the remainder of the encounter.

        10.      Lambert stated that the name Brown had presented him was a lie and asked for

identification, which Brown did not have.
           Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 3 of 9



        11.     Lambert directed Brown to stand up so Lambert could pat him down for weapons.

At that time, Brown was holding a sandwich. Lambert began to make physical contact with Brown

who asked that he be allowed to put his sandwich down.

        12.      Lambert violently forced Brown to the concrete sidewalk.

        13.      For several minutes Brown was held on the sidewalk while either Lambert, Piteo,

or Grigsby placed his knee or foot on the side of Brown's face, pinning Brown to the ground.

        14.      As a result of the actions of Lambert, Piteo, and Grigsby, Brown suffered several

physical injuries, including an injury to his head, an injury to his shoulder, several lacerations, and

a chipped tooth. These injuries caused Brown pain and suffering.

        15.      In addition to the physical injuries he sustained, Brown also suffered psychological

and mental anguish and lost wages.

        16.      The actions taken by Lambert, Piteo, and Grigsby were unnecessary.

        17.     During his employment with the FPD, Lambert has had to attend anger management

classes.

                                            COUNT I
                             42 U.S.C. § 1983 – ILLEGAL SEIZURE

        18.     Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with

the same force and effect as if fully set out in specific detail herein.

        19.      On or about October 4, 2019, Lambert, Piteo, and Grigsby, acting under color of law

within the meaning of 42 U.S.C. § 1983, seized Brown without reasonable suspicion or probable

cause, thereby depriving Brown of his rights under the Fourth and Fourteenth Amendments to the

Constitution of the United States in violation of 42 U.S.C. § 1983.        Lambert, Piteo, and Grigsby

specifically violated Brown's right to be free from unlawful seizure.
           Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 4 of 9



        20.      Lambert, Piteo, and Grigsby acted with malice or reckless indifference to Brown's

constitutional rights.

                                           COUNT II
                           42 U.S.C. § 1983 – UNLAWFUL SEARCH


        21.     Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with

the same force and effect as if fully set out in specific detail herein.

        22.      On or about October 4, 2019, Lambert, Piteo, and Grigsby, acting under color of law

within the meaning of 42 U.S.C. § 1983, searched Brown's person without probable cause or

reasonable suspicion. In so doing, Lambert, Piteo, and Grigsby deprived Brown of his rights under

the Fourth and Fourteenth Amendments to the Constitution of the United States in violation of 42

U.S.C. § 1983. Lambert, Piteo, and Grigsby specifically violated Brown's right to be free from

unlawful searches.

        23.      In depriving Brown of his constitutional rights under the Fourth and Fourteenth

Amendments to the Constitution of the United States, Lambert, Piteo, and Grigsby acted with malice

or reckless indifference to his constitutional rights.

                                          COUNT III
                            42 U.S.C. § 1983 – EXCESSIVE FORCE

        24.     Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with

the same force and effect as if fully set out in specific detail herein.

        25. On or about October 4, 2019, Lambert, Piteo, and Grigsby, acting under color of law

within the meaning prescribed by 42 U.S.C. § 1983, assaulted and battered Brown. In so doing,

Lambert, Piteo, and Grigsby Defendant did thereby deprive Brown of his rights under the Fourth and

Fourteenth Amendments to the Constitution of the United States in violation of 42 U.S.C. § 1983.
           Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 5 of 9



Lambert, Piteo, and Grigsby specifically violated Brown's right to be free from excessive force.

26. In depriving Brown of his constitutional rights under the Fourth and Fourteenth Amendments

to the Constitution of the United States, Lambert, Piteo, and Grigsby acted with malice or reckless

indifference to his constitutional rights.

        27. As a result of the conduct of Defendant, Plaintiff has been caused to suffer physical and

emotional injuries and damages and has been caused to incur medical bills and other expenses.

                                          COUNT IV
                            STATE LAW – ILLEGAL SEARCH/ASSAULT


        28. Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with the

same force and effect as if fully set out in specific detail herein.

        29. On or about October 4, 2019, Lambert, Piteo, and Grigsby searched Brown's person

without a warrant and without probable cause or reasonable suspicion.

        30. The conduct of Lambert, Piteo, and Grigsby was either negligent, wanton, malicious,

willful, or in bad faith.

        31. To the extent that the conduct of Lambert, Piteo, and Grigsby was negligent or careless,

Defendant Florence is liable for their conduct, as they were acting within the line and scope of their

employment with the City.

        32. As a result of the conduct of Defendants, Plaintiff has been caused to suffer physical and

emotional injuries and damages and has been caused to incur medical bills and other expenses.

                                    COUNT V
                 STATE LAW – FALSE ARREST/FALSE IMPRISONMENT


        33. Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with the

same force and effect as if fully set out in specific detail herein.
           Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 6 of 9



        34. On or about October 4, 2019, Lambert, Piteo, and Grigsby seized Brown without

probable cause.

        35. The conduct of Lambert, Piteo, and Grigsby was either negligent, wanton, malicious,

willful, or in bad faith.

        36. To the extent that the conduct of Lambert, Piteo, and Grigsby was negligent or careless,

Defendant Florence is liable for their conduct, as they were acting within the line and scope of their

employment with the City.

        37. As a result of the conduct of Defendants, Brown has been caused to suffer physical and

emotional injuries and damages and has been caused to incur medical bills and other expenses.

                                  COUNT VI
              STATE LAW – ASSAULT AND BATTERY/EXCESSIVE FORCE


        38. Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with the

same force and effect as if fully set out in specific detail herein.

        39. On or about October 4, 2019, Lambert, Piteo, and Grigsby assaulted and battered and

used excessive force on Plaintiff.

        40. This assault and battery and excessive use of force was either negligent, wanton,

malicious, willful, or in bad faith.

        41. To the extent that Lambert, Piteo, and Grigsby's assault and battery of and use of

excessive force on Brown was negligent and not intentional, Defendant Florence is liable for their

conduct, as they were acting within the line and scope of their employment with Florence.

        42. As a result of the conduct of the Defendants, Brown has been caused to suffer physical

and emotional injuries and damages and has been caused to incur medical bills and other expenses.
           Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 7 of 9



                                    COUNT VII
                        NEGLIGENT AND/OR WANTON HIRING,
                       RETENTION, TRAINING, AND SUPERVISION


        43. Plaintiff re-alleges and incorporates by reference all of the foregoing paragraphs with the

same force and effect as if fully set out in specific detail herein.

        44. This is a claim against Defendant Florence arising from the laws of the State of Alabama

to redress the negligent and/or wanton hiring, training, supervision, and/or retention of Defendant

Lambert.

        45. Defendant Florence owed a duty of care to those individuals who may come in contact

with the Florence Police Department employees, including Brown, with respect to the hiring,

training, supervision, and retention of its employees.

        46. Defendant Florence knew, or should have known, of Defendant Lambert's conduct.

        47. Defendant Florence negligently supervised, trained, and/or retained Defendant Lambert.

        48. Defendant Florence failed to protect Brown from the illegal treatment described in this

Complaint.

        49. Defendant Florence breached its duty of care owed to Brown with respect to its hiring,

training, supervision, and/or retention of Lambert.

        50. As the result of Florence breaching its duty of care owed to Brown, Brown was injured.



                                        OTHER MATTERS

        51. Within 90 days of the occurrence that is the basis of this complaint, Brown issued a

Notice of Intent to Sue/Statement of Claim to Florence, in which he included all necessary details.
             Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 8 of 9



                                       PRAYER FOR RELIEF

          WHEREFORE, THE PREMISES CONSIDERED, Brown respectfully prays for the

following relief:

          52. That he be awarded such compensatory damages as a jury shall determine from the

evidence he is entitled to recover.

          53. That he be awarded against the individual defendants only such punitive damages as a

jury shall determine from the evidence he is entitled to recover.

          54. That he be awarded prejudgment and postjudgment interest at the highest rates allowed

by law.

          55. That he be awarded the costs of this action, his reasonable attorney's fees, and his

reasonable expert witness fees.

          56. That he be awarded such other and further relief to which he is justly entitled.

                                           JURY DEMAND

          Plaintiff hereby demands a trial by jury with respect to all issues raised herein.

          Respectfully submitted this the 6th day of May, 2020.



                                                 s/ Ashley Feltman
                                                 ASHLEY FELTMAN (FEL017)

                                                 s/ W. Brent Woodall
                                                 W. BRENT WOODALL (WOO103)
                                                 Attorneys for Plaintiff
                                                 121-B South Court Street
                                                 Florence, Alabama 35630
                                                 (256) 349-2507          (256) 349-2811 FAX
             Case 5:20-cv-00628-LCB Document 1 Filed 05/05/20 Page 9 of 9




                                            CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing instrument upon party(s) to this action via electronic
filing this the 6th day of May, 2020.

                                                 /s/ Ashley Feltman
                                                 ASHLEY FELTMAN
